Citation Nr: 1751864	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right neck burn scar.

3.  Entitlement to service connection for disability manifested by poor blood circulation.

4.  Entitlement to service connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for left eye corneal ulcer.

6.  Entitlement to service connection for right ankle disability.

7.  Entitlement to service connection for left ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971, with service in Vietnam from January to May 1971; July 31 to December 14, 1984; February 8 to December 15, 2003; and August 21, 2006 to June 13, 2007, with over twenty-two years of additional service, including with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current right neck keloid scar which was manifest in service.  

2.  The Veteran does not have a current disability manifested by poor blood circulation related to service.  

3.  The Veteran's current gastroesophageal reflux disease was not manifest in service and is unrelated to service.  

4.  The Veteran does not have a current left eye corneal ulcer disability.  

5.  The Veteran does not have a current right or left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for circulatory disease, gastroesophageal reflux disease, left eye corneal ulcer, and/or right or left ankle disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

2.  The criteria for service connection for a right neck keloid scar are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

On service deployment processing during service in April 2007, the Veteran reported having skin burns due to hot ammunition brass.  Examination revealed an approximately 1 x 2 centimeter keloid scar on the right side of his neck.  Right Achilles' tendinitis is mentioned in service in May 2007.  

Service treatment records show that the Veteran had a left eye corneal ulcer which he began receiving treatment for in May 2007.  It was improved in mid-June 2007, and on service ophthalmology evaluation shortly after service discharge in June 2007, the Veteran's left eye's cornea was normal.  On service evaluation in January 2008, it was reported that the Veteran had a left eye corneal ulcer in May 2007.  

On private evaluation in October 2007, the Veteran reported reflux symptoms, worse at night with a sour taste in his mouth.  The doctor reported that the Veteran had a problem with acid reflux.  Probable gastroesophageal reflux disease was assessed in March 2008.  

On VA examination in December 2009, a stress test was done to rule out circulatory disease, and it was normal.  The Veteran was on medication for hypertension and his blood pressure readings were normal at 122/82 and 120/80. 

Based on the evidence, the Board finds that service connection is warranted for a small keloid scar on the right side of the Veteran's neck, reportedly due to brass ammunition burns.  The evidence indicates that this was manifest in service.  Accordingly, the Board finds that the Veteran has a current right neck keloid scar which was manifest in service. 

Based on the evidence, the Board finds that service connection is not warranted for a disability manifested by poor blood circulation.  There is no indication, including in the December 2009 VA examination report which addressed hypertension, that there is a circulatory disease present, or that such a disorder existed at any time during this appeal.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current gastroesophageal reflux disease.  The preponderance of the evidence indicates that it was not manifest in service and that it is unrelated to service.  It was first shown post-service, and no competent evidence indicates it is related to any incident of service.  

Based on the evidence, the Board concludes that service connection is not warranted for residuals of the Veteran's left eye corneal ulcer which was noted in service.  There is no indication, including in the December 2016 VA eye evaluation report, that there is a corneal ulcer scar present, or that any such residuals existed at any time during this appeal.  The December 2016 eye treatment record noted "cornea:  clear, no keratitis, no scars OU [both eyes]."  Neither the corneal ulcer nor residuals of it such as a corneal ulcer scar were found as recently as the December 2016 evaluation by a VA optometrist.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Based on the evidence, the Board concludes that service connection is not warranted for right or left ankle disability.  While there is a report of right Achilles tendinitis in service in May 2007, no record of left ankle problems is seen in service.  Additionally, there is no competent evidence of record of a current disability of either ankle.  An August 2014 VA treatment record noted complaint of knee pain radiating down to the ankle, but it is clear from that record that the Veteran's report was that the source of the discomfort was the knee, not the ankle.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for a circulatory disorder, gastroesophageal reflux disease, a left eye corneal ulcer, and right and left ankle disability is denied.
	
Service connection for a right neck burn scar is granted.  


REMAND

In the present case, the Veteran has a diagnosis of hypertension, and the Veteran served in Vietnam from January to May 1971.  Thus, he is presumed to have been exposed to herbicides during this time.  38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2006 (2006 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  Given the 2006 (and subsequent) Update, the Board finds that there is an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim and a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his hypertension.  If the Veteran has received private treatment, he should provide the releases necessary for VA to secure the records of such treatment, or the records themselves.  

2. After the development in #1 is complete, the AOJ should obtain a medical opinion to determine the etiology of his hypertension.  The Veteran's virtual file must be reviewed by the clinician in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the clinician should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to service, including due to exposure to herbicides in service?  The examiner is advised that the Veteran is presumed to have been exposed to herbicides/Agent Orange during his service in Vietnam.  The examiner should consider and discuss as necessary the 2006 Update and its findings related to hypertension, i.e., that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claims on appeal. If any issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


